SUMMARY ORDER
Petitioners Shambhubhai and Ushaben Patel appeal from the denial of their application for adjustment of status and the denial of their motion to remand. We assume the parties’ familiarity with the underlying facts and the procedural history of the case, and the issues raised by the petition.
Section 242(a)(2)(B)(i) of the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1252(a)(2)(B)(i), states: “Notwithstanding any other provision of law ... no court shall have jurisdiction to review—(i) any judgment regarding the granting of relief under section ... 1255 of this title.” 8 U.S.C. § 1255 is the statute under which the Patels sought an adjustment of status. Because the Patels have not raised a color-able constitutional claim or a question of law in their petition, INA § 242(a)(2)(B)(i) precludes our jurisdiction to consider this petition. See Guyadin v. Gonzales, 449 F.3d 465, (2d Cir.2006), see also 8 U.S.C. § 1252(a)(2)(D).
For the foregoing reasons, the petition is hereby DISMISSED.